Citation Nr: 1647495	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-03 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Propriety of the reduction in the evaluation assigned to bilateral hearing loss from 30 percent to 20 percent, effective March 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel





INTRODUCTION

The Veteran had active duty service from October 1966 to August 1968.  This case comes before the Board of Veterans Appeals (Board) on appeal from a Fargo, North Dakota, Department of Veterans Affairs (VA) Regional Office (RO) rating decision in December 2011.  The rating decision reduced the rating for bilateral hearing loss from 30 percent to 20 percent, effective March 1, 2012.


FINDINGS OF FACT

1. In a December 2007 rating decision, service connection was granted for bilateral hearing loss with a 30 percent disability rating, effective July 31, 2007.

2. In September 2011, the RO proposed to reduce the rating for bilateral hearing loss to 20 percent (based on a June 2011 VA examination); the RO effectuated its proposal in a December 2011 rating decision.

3. The evidence at the time of the December 2011 rating decision did not objectively demonstrate an improvement of the Veteran's bilateral hearing loss under the ordinary conditions of life and work.


CONCLUSION OF LAW

The December 2011 rating decision is vacated as void ab initio.  Restoration of a 30 percent disability rating for the Veteran's service-connected bilateral hearing loss is required, effective March 1, 2012.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.105, 4.85, Diagnostic Code (Code) 6100, 4.86 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that reduction of the 30 percent disability rating for bilateral hearing loss to 20 percent was improper, and that the 30 percent disability rating should be restored.

Legal Criteria

Rating Reduction

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2015).  When a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 250 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  38 C.F.R. § 3.344(c).  These provisions prohibit a reduction on the basis of a single examination unless all of the evidence of record warrants a conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a); see Brown, 5 Vet. App. at 417-18.  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling a reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344 (b). 

The provisions of 38 C.F.R. § 3.105 (e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105 (e) (2015).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  Id.  

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Schafrath, 1 Vet. App. at 595.

Hearing Loss Disability

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85. 

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the hearing acuity level. Table VIA is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 
38 C.F.R. § 4.86 ).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more. 38 C.F.R. § 4.86 (a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86 (b).

Factual Background

A December 2007 rating decision granted service connection for bilateral hearing loss and assigned a 30 percent evaluation, effective July 31, 2007.

In May 2011, the Veteran filed a claim for a higher rating for his bilateral hearing loss. In a May 2011 statement, the Veteran reported that his hearing loss was getting worse.  On June 2011 VA audiology examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
75
85
90
LEFT
15
25
75
90
85

The average puretone thresholds were 71.25 decibels for the right ear, and 67.5 decibels for the left ear.  Speech audiometry revealed speech recognition of 80 percent for both ears.  

In the September 2011 RO decision wherein the reduction was proposed, the RO noted review of the June 2011 VA examination.  The RO noted that the evaluation for hearing loss is based on objective testing, and the June 2011 audiology examination found the Veteran's left ear had an average decibel loss of 68.8, and his right ear had an average decibel loss of 71.3 with a speech discrimination of 80 percent, which corresponds to a 20 percent rating.  The RO found that his left ear shows an exceptional pattern of hearing loss and 38 C.F.R. § 4.86(b) was applied.  

[The Board notes that the June 2011 audiology examination report's notation of a "68.8" reading instead of "67.5" may be a typographical error but that, in any case, both readings provide the same evaluation so any potential error is not prejudicial to the Veteran]

A September 2011 letter informed the Veteran that the RO had reviewed medical records and noted some improvement in his hearing.  As such, a reduction in the Veteran's disability rating from 30 to 20 percent was proposed.  The RO instructed the Veteran to submit evidence within 60 days to show that his rating should not be reduced, and to request a predetermination hearing if desired.  The Veteran did not respond to the September 2011 reduction proposal or the September 2011 letter. 

The RO took action to reduce the disability rating in a December 2011 rating decision, in which the rating was reduced from 30 to 20 percent, effective March 1, 2012.  The RO's explanation for the reduction was the same as that set forth in the September 2011 proposal to reduce the rating. The RO informed the Veteran of this decision by letter dated December 29, 2011. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or does not show, as to the claim.

At the time of the December 2011 reduction of the schedular rating for the Veteran's bilateral hearing loss, the disability rating of 30 percent had been in effect for a period of less than five years.  Because the 30 percent rating was not in effect for a period exceeding five years, the provisions of 38 C.F.R. § 3.344 (a) regarding stabilization of disability ratings do not apply.  Therefore, a rating reduction would be warranted if a reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344 (c) (2015). 

As noted above, all procedural requirements have been met; thus the only issue remaining is whether the reduction was proper based upon the evidence of record.  See Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.13.

In this case, the Veteran's bilateral hearing loss is rated using VII of 38 C.F.R. § 4.85, and the rating is by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann, 3 Vet. App. 345, 349 (1992).  Under Table VI the audiometry on June 2011 VA examination reflects Level IV hearing acuity in both the left and right ears.  However, the Veteran's left ear shows an exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86(b), and under Table VIA his left ear reflects Level VI hearing acuity.  Under 38 C.F.R. § 4.85, Table VII, the combination of Level IV hearing in the better ear and Level VI in the worse ear reflects a 20 percent rating under Code 6100.

While the June 2011 VA examination appears to reflect an improvement in the Veteran's hearing, it is not clear that the examination reflects an improvement under the ordinary conditions of life and work, which is an essential element in reducing a Veteran's disability rating.  See Faust v. West, 13 Vet. App. 342, 250 (2000).  The examiner only performed the audiological test and did not opine or inquire as to if the improvement in the Veteran's hearing affected his ability to function under the ordinary conditions of life and work.  The remaining evidence of record does not support a finding that the Veteran's service-connected bilateral hearing loss has improved under the ordinary conditions of life and work.  In fact, the Veteran filed a claim in May 2011 indicating that his hearing was getting worse, suggesting that any improvement in his hearing loss (as indicated by audiological testing) was not corresponding to an improvement in his ability to function.

Because the record does not reflect an improvement under the ordinary conditions of life and work in regard to the Veteran's bilateral hearing loss, the Board finds the December 2011 rating decision reducing the Veteran's bilateral hearing loss disability was not conducted in accordance with the applicable criteria.  As such, the reduction was void ab initio, the December 2011 decision will be vacated, and the disability evaluation of 30% for bilateral hearing loss is restored as of March 1, 2012.


ORDER

The reduction of the rating of the Veteran's major bilateral hearing loss, from 30 percent disabling to 20 percent disabling, effective March 1, 2012, was not conducted in accordance with the applicable criteria.  Therefore, the December 2011 decision effectuating that reduction is vacated and the 30 percent evaluation is restored, effective March 1, 2012.


____________________________________________
VICTORIA MOSHIASHWILI	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


